DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshihara et al. (US 20030155793), hereinafter Yoshihara.
Regarding claim 1, Yoshihara discloses an instrument panel structure (Fig. 14) of a vehicle, which is connected to a steering device (steering column 623 in Fig. 14) of the vehicle and configured to mount an in-vehicle device (622 in Fig. 15), the instrument panel structure of the vehicle comprising: an instrument panel having an instrument panel upper portion (603 in Fig. 14) and an instrument panel middle portion (641 in Fig. 14), wherein the instrument panel middle portion is located below the instrument panel upper portion (Fig. 12) and has an opening (648a in Fig. 14 and paragraph 119) for placing the in-vehicle device; a hanger beam member (611 in Fig. 16) configured to support the instrument panel (paragraph 107, supports the instrument panel module) and extending in a left-right direction of the vehicle (Fig. 16) and connected between a left side and a right side of a vehicle body (Fig. 15, connect through 612 and 613); and a bracket (677 in Fig. 18 and paragraph 0118) disposed on the hanger beam member and configured to support the in-vehicle device (paragraph 0118-0119, bracket supports middle portion 641 which includes holds the device), wherein the in-vehicle device and the instrument panel middle portion are connected to the hanger beam member via the bracket (paragraph 0118-0119).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara.
Regarding claim 2, Yoshihara discloses the instrument panel structure of the vehicle according to claim 1, wherein the instrument panel has a plurality of air conditioning outlets (Yoshihara, 633 in Fig. 16), and two adjacent air conditioning outlets among the plurality of air conditioning outlets are arranged apart in the left- right direction and are located between the opening and the hanger beam member (Yoshihara, Fig. 14 and 16, below opening and above beam member), and a connected portion (Yoshihara, Fig. 16, portion near 677) between the bracket and the hanger beam member.
Regarding claim 4, Yoshihara discloses part of the instrument panel structure of the vehicle according to claim 2, wherein the two adjacent air conditioning outlets are arranged on a front surface (Yoshihara, Fig. 14-15 and annotated Fig. 14, surface where the vents are located on) of the instrument panel facing inside of a cabin (Yoshihara, 633 in Fig. 15 are facing inside), and the instrument panel further comprises a predetermined operation part (Yoshihara, 681 in Fig. 14) formed on the front surface, and the opening of the instrument panel is formed on an upper surface (Yoshihara, see annotated Fig. 14) of the instrument panel which extends from the front surface toward a windshield (Yoshihara, see annotated Fig. 14, extends to the front) of the vehicle and faces an upper side of the vehicle (Yoshihara, Fig. 14, faces roof portion).

    PNG
    media_image1.png
    408
    624
    media_image1.png
    Greyscale

Figure 1 Annotated Fig. 14 from Yoshihara
Yoshihara discloses the claimed invention except for the connected portion between the bracket and the hanger beam member is located between the two adjacent air conditioning outlets. It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to rearrange the position of the connected portion to be between the two air conditioning outlets, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (See MPEP 2144.04 VI).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara as applied to claim 1 above, and further in view of Kelman et al. (US 5556153), hereinafter Kelman.
Regarding claim 6, Yoshihara discloses the instrument panel structure of the vehicle according to claim 1, wherein a plurality of fixing parts (Yoshihara, 643 in Fig. 14) are formed between the instrument panel upper portion and the instrument panel middle portion, so that the instrument panel upper portion and the instrument panel middle portion are fixed to each other.
Yoshihara fails to disclose welding.
Kelman teaches welding (Kelman, Col. 4 lines 56-57, welding between upper portion 16 and middle portion 14).
One of ordinary skill in the art would have understood that the fastening methods in Yoshihara and Kelman have similar functions. Since both Yoshihara and Kelman teach a fastening method, it would have been obvious to substitute one known method of engaging parts in Yoshihara for another method of welding in Kelman, as it would have yielded predictable results to one of ordinary skill in the art.
Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references that are not relied upon all disclose vehicle instrument panels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612